Citation Nr: 1227507	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-22 317A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for hypertension.

2.  Entitlement to an initial rating higher than 30 percent for left ventricular hypertrophy associated with the hypertension.

3.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, claimed as a back injury with arthritis.

4.  Entitlement to service connection for a hiatal hernia, claimed as a ventral hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from September 1954 to November 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

A December 2008 rating decision granted service connection for hypertension and for left ventricular hypertrophy associated with the hypertension and assigned 10 and 30 percent ratings, respectively, retroactively effective from April 15, 2008, the date of receipt of these claims.  The Veteran appealed for higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals the rating initially assigned following the granting of service connection, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate when there has been variance in the severity of the disability.)

A more recent May 2009 rating decision denied the other claims at issue, for service connection for DDD of the lumbar spine and for a hiatal hernia.

In March 2010, as support for these claims, the Veteran testified at a hearing at the RO before a local Decision Review Officer (DRO).

In July 2012, because of his age, the Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See also 38 U.S.C.A. § 7107(a)(2) (West 2002).

Since, however, the claims of entitlement to service connection for DDD of the lumbar spine and for a hiatal hernia require further development before being decided on appeal, the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is going ahead and deciding the claims for higher initial ratings for the hypertension and left ventricular hypertrophy.


FINDINGS OF FACT

1.  Since filing his claim for service connection, the Veteran's hypertension has required continuous medication for control; however, it has not been manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

2.  As for his left ventricular hypertrophy, since filing his claim for service connection, it has not involved any episodes of congestive heart failure, estimated METS of less than 7 resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 60 percent.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for the hypertension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.103(c)(2), 3.159, 3.321(b)(1), 4.7, 4.104, Diagnostic Code (DC) 7101 (2011).

2.  The criteria also are not met for an initial rating higher than 30 percent for the left ventricular hypertrophy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.103(c)(2), 3.159, 3.321(b)(1), 4.7, 4.100, 4.104, DC 7007 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veteran's claims of entitlement to higher initial ratings for his hypertension and left ventricular hypertrophy arise from his disagreement with the initial ratings assigned following the grants of service connection for these disabilities.  Once service connection was granted, these claims as they arose in their initial context were substantiated, so the intended purpose of Veterans Claims Assistance Act (VCAA) notice was served, and additional § 5103(a) notice is not required concerning "downstream" elements of the claims - that is, either concerning the ratings assigned for these disabilities or effective date.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); and VAOPGCPREC 8-2003 (Dec. 22, 2003).  Instead, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Goodwin v. Peake, 22 Vet. App. 128 (2008).   And the Veteran was provided this required SOC concerning this downstream element of his claims, citing the applicable statutes and regulations and containing discussion of the reasons and bases for not assigning higher initial ratings for these disabilities.  So he has received all required notice.

As for the duty to assist him with his claims, he was afforded VA compensation examinations in October 2008 and April 2010.  That initial examination was more so to determine whether these disabilities were related or attributable to his military service, i.e., service connected, since, at the time he was still trying to establish this underlying entitlement, although that examination nonetheless also provided relevant findings concerning the severity of these disabilities, which instead is now the determinative issue since he is appealing for higher initial ratings for them.  Moreover, reassessing the severity of these disabilities was the specific concern of his more recent April 2010 VA examination.

He has not indicated that he has been seen regarding these disabilities at any time other than is reflected in his treatment records on file.  And the mere passage of time since his April 2010 VA examination is not reason enough, alone, to require having him again reexamined.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, his service treatment records (STRs) and all identified and authorized post-service treatment records available and relevant to his claims have been requested or obtained.

He also, as mentioned, had a hearing at the RO in March 2010 before a local DRO, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the party who chairs a hearing fulfill two duties to comply with this regulation.  These duties consist of;  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO fully explained the issues and the type of information and evidence needed to grant these claims.  To this end, the DRO elicited testimony regarding the severity of these disabilities and specifically explained the circumstances of the award of service connection for these disabilities and the evidence a future VA compensation examination could provide.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conducting of that hearing.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board resultantly may proceed to adjudicate these claims based on the current record.  VA has satisfied its duty to assist the Veteran with these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  And, as already alluded to, the rating must be "staged" if there have been times since the effective date of the award when the disability has been more severe than at others.  Fenderson, 12 Vet. App. at 125-26.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (extending this practice even to cases that do not involve initial ratings, but instead established ratings).

When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The relevant evidence of record includes the reports of the Veteran's October 2008 and April 2010 VA compensation examinations and his March 2010 hearing testimony.

Although, during his hearing, he offered testimony regarding his hypertension and left ventricular hypertrophy, much of his testimony involved recitation of his medical history from many years earlier, well before he filed these claims in April 2008.  As examples, he described an episode of syncope that had resulted in a motor vehicle accident in 2002, prior poor control of his hypertension requiring stronger prescription medication, and symptoms of fatigue, angina, 
light-headedness and vertigo since service.  He also has supplemented the file with a number of private treatment records dated many years before he filed these claims.  But past medical reports generally do not have precedence over current medical findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  And since this appeal initiated with the filing of claims for service connection, then since has turned, instead, on whether higher initial ratings are warranted for these disabilities (now that they are service connected), rather than stemming at the outset from claims for higher ratings for already service-connected disabilities, the relevant temporal focus is only back to the filing of these claims, not even one year prior, so only back to April 15, 2008.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Hypertension

Pursuant to DC 7101, a 10 percent rating is warranted for hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure predominantly 160 or more.  Additionally, 10 percent is the minimum evaluation for someone with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A higher 20 percent rating requires diastolic pressure predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  An even higher 40 percent rating requires diastolic pressure predominantly 120 or more.  And the maximum 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

During his VA compensation examination in October 2008, the examiner acknowledged that his hypertension had been stable since its onset with medications.  Physical examination revealed, in pertinent part, blood pressure of 110/54.  Two more blood pressure measurements were included in the examination report for the purpose of official diagnosis, and they were 144/72 and 139/70.  The examiner noted the Veteran was not employed and that his hypertension had effects on his usual daily activities.  The balance of that examination focused on the complication of his hypertension, namely, his left ventricular hypertrophy.

During his more recent VA compensation examination in April 2010, the Veteran had blood pressure of 159/69.  Regarding his past employment, he clarified that he had retired in 1992, that he could not do much physical work on account of his back disability, but that he was eligible for retirement by age or duration of work.

As explained, to be entitled to an initial rating higher than 10 percent, specifically, 20 percent, for hypertension, the evidence must demonstrate diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.  Here, though, while there is no disputing the Veteran takes prescription medication to control his hypertension, there is no indication his diastolic pressure (the bottom number in a blood pressure reading) has been predominately 110 or more or that his systolic pressure (the top number) has been predominately 200 or more.  In fact, to the contrary, all of his blood pressure readings since the filing of this claim have been well under 110 for diastolic pressure and well under 200 for systolic pressure.  His worst diastolic pressure measured was 72, and his worst systolic pressure measured was 159.  Thus, he is not entitled to an initial rating higher than 10 percent for his hypertension under DC 7101.  Furthermore, since he has not met these requirements for the higher 20 percent rating, much less an even greater rating, at any time since the filing of this claim, the Board cannot "stage" this rating under Fenderson, either.  And since, for these reasons and bases, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule also does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58 (1990).

Left Ventricular Hypertrophy

Since associated with the hypertension, meaning a complication of it, the RO rated the left ventricular hypertrophy under 38 C.F.R. § 4.104, DC 7007, which concerns hypertensive heart disease.  VA regulation provides that, where an unlisted condition is encountered, it may be rated under the DC for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.


According to DC 7007, a 10 percent rating is assigned when there is a workload of greater than 7 METs (metabolic equivalents, multiples of resting oxygen uptake) resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  A 30 percent rating is warranted when there is a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure, or a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7007.

METs testing is required in all cases except where there is medical contraindication.  38 C.F.R. § 4.100.

During his VA compensation examination in October 2008, the Veteran reported experiencing possible complications or side effects of the medication he took to control his hypertension - including syncope or near-syncope.  Objective physical examination, including an electrocardiogram (EKG), revealed normal ventricular function, mild concentric left ventricular hypertrophy, and a larger-than-normal heart on X-ray.

During his more recent VA compensation examination in April 2010, he indicated his only symptom was hypertension.  There was no history of congestive heart failure.  He mentioned a history of dizziness, angina, and syncope.  Objective physical examination, including another EKG, revealed adequate left ventricular systolic function with estimated ejection fraction of 60 percent with grade 1 diastolic dysfunction.  His heart size was at the upper limits of normal.  

The examiner noted the Veteran could not tolerate a stress test due to low back pain and, thus, concluded there was a medical contraindication for METS testing.  The examiner therefore considered the results of the EKG and, as permissible, estimated the Veterans activity level, in METS, as more than 7, up to 10.  The examiner added that, from the ejection fraction percentage shown, the Veteran should be able to perform METS of at least 7, but to due to physical problems with his low back, he is unable to do any physical activity.  The Veteran indicated he was able to walk slowly for about 10 minutes, and that he was able to do his household chores.  The examiner observed the record did not show left  ventricle dysfunction by ejection fraction testing, and that there was no congestive heart failure.  He said the Veteran's hypertensive heart disease had effects on usual daily living, in that climbing steps affected his balance, that he had difficulty with lifting and carrying items, and that he had decreased strength in his lower extremities.

To be entitled to an initial rating higher than 30 percent, however, specifically, 60 percent, for hypertensive heart disease, the evidence must show more than one episode of acute congestive heart failure in the past year or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7007.  Here, though, there simply is no suggestion the Veteran ever has had congestive heart failure, much less in the past year.  There equally is no indication he has had greater than 3 but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Even acknowledging his complaints of dizziness, fatigue, angina, and syncope, they are not accompanied by the requisite METS, as his estimated METS were no less than 7.  And while he has left ventricular hypertrophy, so an enlarged heart or one that is on the upper bounds of being considered large, there is no evidence of left ventricular dysfunction with an ejection fraction of 30-50 percent.  His ejection  fraction, instead, has been higher; it has measured as 60 percent.  Thus, he is not entitled to an initial rating higher than 30 percent under DC 7007.


Furthermore, since he has not met these requirements for the higher 60 percent rating, much less the even greater 100 percent rating, at any time since the filing of this claim, the Board cannot "stage" this rating under Fenderson, either.  And since, for these reasons and bases, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule also does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58 (1990).

Extra-Schedular and Other Considerations

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this regulation, for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria sufficiently contemplate the extent and severity of the Veteran's hypertension and associated left ventricular hypertrophy.  These disabilities result in the need for continuous prescription medication to control the hypertension and a decreased ejection fraction and METS resulting in fatigue, angina, dizziness, or syncope.  But these symptoms and manifestations are contemplated in the schedular rating criteria.  The schedular rating criteria therefore are adequate to evaluate these disabilities, in turn meaning referral for consideration of extra-schedular ratings is unwarranted.

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim, not a separate and distinct claim, when raised by the record.  

The Court further held that, when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the TDIU claim will be considered part and parcel of the claim for benefits for the underlying disability, so a derivative claim.  Id.  See also Mayhue v. Shinseki, 24 Vet App 273 (2011).  In Mayhue, the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD).  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

Here, though, a claim for a TDIU is not raised by the record.  Although the Veteran indicated during his October 2008 and April 2010 VA compensation examinations that he was not working, he clarified during that more recent examination that he had retired in 1992 and had sufficient age and tenure (duration of work).  He also indicated he could not do much physical work because of his back disability, so not on account of his hypertension and/or associated left ventricular hypertrophy.  Moreover, the schedular ratings for these disabilities recognize there is some measure of occupational impairment because of them.  38 C.F.R. § 4.1.  So, above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the disability rating, itself, is recognition that industrial capabilities are impaired.  The mere fact that a Veteran is unemployed or has difficulty obtaining and maintaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.


Thus, the evidence of record fails to suggest the Veteran is unemployable due to the service-connected disabilities at issue in this appeal, which at the moment are his only service-connected disabilities since his claim for service connection for his back disability, the primary reason he has cited he cannot return to the workforce, especially in a physically demanding job or capacity, will not be readjudicated until completion of the additional development of this claim on remand.  Therefore, in the meantime, the Board finds that no further consideration of a TDIU is warranted.


ORDER

The claim for an initial rating higher than 10 percent for the hypertension is denied.

The claim for an initial rating higher than 30 percent for the associated left ventricular hypertrophy also is denied.


REMAND

The two remaining claims are for service connection for DDD of the lumbar spine, claimed as a back injury with arthritis (i.e., degenerative joint disease (DJD)), and for a hiatal hernia, claimed as a ventral hernia.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Veteran asserts entitlement to service connection for DDD of his lumbar spine on the basis that he was involved in a motor vehicle accident during service and has had ongoing problems with his back ever since.  He asserts entitlement to service connection for a hiatal hernia on the basis that he developed a tennis-ball sized lump while doing sit-ups during service and has had problems with this hernia ever since.

His STRs are unremarkable for complaint, treatment, or diagnosis of a disorder referable to his low back or lumbar spine or concerning a hernia.  Those dated in October 1961, however, indicate he was hospitalized for 14 days with lacerations of his forehead and chin because of a motor vehicle accident.  X-rays of all injuried body parts, however, were entirely negative, and physical examination of his spine also was unremarkable.  His military service continued for many more years, until November 1973.

His post-service private treatment records dated in July 1993, so from some 2 decades later, indicate he complained of back pain over the past several weeks and was diagnosed with a lumbar strain.  He indicated however that five years prior, so  in 1988 or thereabouts, he had injured his back while lifting a pump motor.  A contemporaneous August 1993 X-ray revealed arthritic changes of his lumbar spine.  Private treatment records more recently dated in April 1996 indicate he was cleaning his basement and lifting lumber and felt sharp pain in his right lateral back.  Those dated in May 1996 indicate he complained of severe leg pain after lifting and hearing a pop.

It appears, then, he has sustained 2 additional (intercurrent) injuries since service.

In an April 2009 statement, one of the Veteran's friends reported that he had observed a steady deterioration of the Veteran's arthritic conditions since he met him in 1978, and that this was related to spending 20 years or more in the Navy and serving aboard ships with crowded quarters.

During the Veteran's March 2010 hearing, he testified that when he was recovering from his motor vehicle accident in service, he was told that he would have problems with his back later on.  He said that, even just a few years after that accident, his back began "locking down" on him but that he did not mention his back pain during his separation processing from service because it was in relation, instead, to his hypertension.  He reported that he could not do any physically demanding jobs due to his back pain, and he denied any other injuries to his back, so including the 2 additional intercurrent injuries mentioned.

It therefore remains unclear whether the degenerative changes now affecting  the lumbar segment of his spine are related or attributable to his military service or date back to his service, and specifically to his motor vehicle accident in service or living aboard ship in cramped quarters, or instead are more likely the result of other unrelated factors or causes, such as simple aging or the 2 additional injuries records show he has sustained since service, but which he vehemently denies having sustained.  The Board needs a medical opinion to assist in making these important determinations.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for his claim of entitlement to service connection for a hiatal hernia, 
his post-service private treatment records indicate that in April 1996 he presented with atypical chest pain and a normal cardiac workup.  Physical examination revealed the presence of a hiatal hernia associated with some mucosal changes in the distal esophagus suggestive of a very mild esophagitis.  Private treatment records dated in November 1998 indicate he presented with a hiatal hernia and esophagitis, with evidence of reflux.  Private treatment records dated in August 2005 indicate he presented with gastroesophageal reflux disease (GERD), controlled.

During his March 2010 hearing, he testified that he developed a tennis-ball sized lump while doing sit-ups during service, that he had experienced problems with this hernia since, and that the medication he takes to control his GERD aggravates his hiatal hernia.

When reexamined by VA for compensation purposes in April 2010, to reassess the severity of his hypertension and left ventricular hypertrophy, he reported a history of non-anginal chest pain, described as "hiatal hernia-acid reflux."  It is unclear, however, whether this was merely a notation or outright diagnosis of hiatal hernia and acid reflux.  Regardless, though, the etiology of this claimed disorder remains indeterminate in terms of whether it incepted during the Veteran's military service as he alleges.

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  Thus, the Veteran is competent to describe having experienced acid reflux, such as may have been caused by a hiatal hernia, but he is not also competent to relate the hiatal hernia in turn to his military service.  So a medical nexus opinion is needed concerning this, as well.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule a VA compensation examination for medical nexus opinions concerning the etiology of the Veteran's low back disability and hiatal hernia.  

All necessary diagnostic testing and evaluation should be performed.

(a)  As concerning the claim for a low back disability, the examiner is first asked to specify all current diagnoses - including clarifying whether the Veteran has both degenerative disc disease (DDD) and degenerative joint disease (DJD).

(b)  The examiner is then asked to comment on the likelihood (very likely, as likely as not, or unlikely) that any current lumbar spine disability is related or attributable to the Veteran's military service or dates back to his service, particularly to his motor vehicle accident or living in cramped quarters aboard ship.  If, instead, there is a more likely cause of the current low back disability, such as additional injury or injuries since service, simple aging, etc., then examiner is also asked to indicate this.

(c)  Regarding the claim for a hiatal hernia, the examiner is first asked to confirm the Veteran has this claimed disability or, at the very least, that he has at some point since the filing of this claim in March 2009.

(d)  If confirmed there is a hiatal hernia now or that there has been at some point since the filing of this claim, then the examiner is also asked to comment on the likelihood (very likely, as likely as not, or unlikely) this hiatal hernia is related or attributable to the Veteran's military service or dates back to his service, and particularly to his claimed physical training when he says he first noticed a tennis-ball sized lump while doing sit-ups.

In responding, the examiner should note that the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


Moreover, to the extent the Veteran offers any supporting lay statements during the examination as to the experiencing of relevant symptoms or other disability while in service, or continually since, the examiner must remain mindful that the Veteran may be competent to report having experienced such symptoms since this may require only his personal knowledge, not medical expertise, as it may come to him through his senses.  The examiner therefore must specifically address the Veteran's claims that these disabilities date back to his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

That said, however, his testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to ultimately have probative value.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. 465, at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).


The examiner must discuss the medical rationale of the opinions, whether favorable or unfavorable, based on the objective clinical findings and information obtained from review of the record.  So the claims file, including a complete copy of this remand, must be made available to the examiner to allow him/her opportunity to become familiar with the Veteran's pertinent medical and other history.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

2.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


